AMENDMENT To Transfer Agency and Service Agreements Between Members Mutual Funds And State Street Bank and Trust Company This Amendment is made as of this 1st day of August 2011 between Members Mutual Funds (the “Fund”) and State Street Bank and Trust Company (“Transfer Agent”).In accordance with Section 16.1 (Amendment) of the Transfer Agency and Service Agreement between the Fund and the Transfer Agent dated as of November 20, 2000, as amended, (the “Agreement”), the parties desire to amend the Agreements as set forth herein. NOW THEREFORE, the parties agree as follows: 1.Section 13 (Termination of Agreement).Section 13.1 of the Agreement is hereby amended by deleting the first sentence in its entirety and replacing it with the following: “The initial term of this Agreement shall be from August 1, 2011 to July 31, 2016 (the “Initial Term”), unless terminated pursuant to the provisions of this Section 13.” 2.Section 13 (Termination of Agreement). Section 13 of the Agreement is hereby amended by deleting subsection 13.7, which was added by a previous amendment. 3.Schedule 3.1 (Fees and Expenses).Schedule 3.1 to the Agreement is hereby superseded and replaced with Schedule 3.1 dated August 1, 2011 through July 31, 2016, attached hereto. 4.This Amendment shall inure to the benefit of and be binding upon the parties and their respective permitted successors and assigns. 5.All defined terms and definitions in the Agreement shall be the same in this amendment except as specifically revised by this Amendment; and 6.Except as specifically set forth in this Amendment, all other terms and conditions of the Agreements shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the day and year first above written. MEMBERS MUTUAL FUNDS By:(signature) Name: _Holly S. Baggot Title: _Assistant Treasurer STATE STREET BANK AND TRUST COMPANY By:(signature) Name:Michael Rogers Title:Executive Vice President SCHEDULE 3.1 FEES Effective August 1, 2011 through July 31, 2016 General: Fees are billable on a monthly basis at the rate of 1/12 of the annual fee.The monthly fee for an open account shall be charged in the month during which an account is opened through the month in which such account is closed.The monthly fee for a closed account shall be charged in the month following the month during which such account is closed and shall continue until such account is purged from the system.Each class is treated as a separate CUSIP and will be billed as set forth below, except as otherwise noted. Annual Account Service Fees (Over the Fund Minimum) Direct Accounts (Non NSCC Matrix Level III) Fees 0-50,000 Accounts$11.00/account 50,000 – 150,000 Accounts$10.50/account >150,000 Accounts$ 8.00/account Networked Accounts (NSCC Matrix Level III) Fees 0-50,000 Accounts$ 5.00/account 50,000-150,000 Accounts$ 4.50/account >150,000 Accounts$ 4.00/account Closed Account Fees$ 2.10/account CUSIP Fees Fund Minimum CUSIPs other than Y Class*$10,000/Cusip CUSIPs for “Y” Class$6,000/Cusip *CUSIPs opened before January 1, 2006 do not have a “Fund Minimum” requirement and are billed at the applicable per account rates noted above. Retirement Fee (paid by shareholder) IRA Custodial Fee (capped @ 25/SSN)$10.00/SSN Compliance+ Program$32,000/year Out-Of-Pocket Expenses Billed as incurred in accordance with Section 3.2, with the following exceptions:Escheatment reporting is capped for the Initial Term at $150 per report.Charges will be waived for the Initial Term for state tax reporting, FANWeb and Voice.Charges will still apply for any special programming requested by the Fund with respect to FANWeb or Voice and for any phone costs in connection with Voice (e.g. line charges and long-distance charges).On Request Reports will be charged at the rate of $50/report.
